Citation Nr: 1045793	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-38 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
dermatographism.

2.  Entitlement to a disability rating in excess of 10 percent 
for corn/callosity of the right little toe.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from August 1997 to March 2004.   

This matter originally came before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision issued in April 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, inter alia, denied service 
connection for otitis media of the right ear and mechanical low 
back pain and granted service connection at noncompensable 
disability ratings for dermatographism and corn/callosity of the 
right little toe.  In July 2004, the Veteran's claims file was 
transferred to the RO in St. Petersburg, Florida.

The Veteran requested and was scheduled for a hearing on appeal 
before a Veterans Law Judge at the central office in Washington, 
D.C. in April 2006.  However, she submitted a written statement 
withdrawing her hearing request.  38 C.F.R. 
§ 20.704 (2010).

In February 2008, the Board denied service connection for otitis 
media of the left ear and mechanical low back pain, and remanded 
the issues of entitlement to initial compensable disability 
ratings for dermatographism and corn/callosity of the right 
little toe.   

In an April 2009 decision, the Board denied a compensable 
disability rating for the Veteran's service-connected 
dermatographism and granted a 10 percent disability rating for 
her service-connected corn/callosity of the right little toe.  
The Veteran appealed the April 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2009 Order, the Court granted an December 2009 Joint 
Motion for Remand (Joint Remand) which vacated the Board's 
decision and remanded this appeal for further development 
consistent with its instructions.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.

REMAND

In its Joint Remand, the Court found that the Board failed to 
ensure compliance with its February 2008 remand, which included 
instructions that the Veteran should be provided a VA 
dermatological examination when the Veteran's skin condition was 
the most disabling, if possible.  The Veteran was provided with 
this examination in April 2008; however, the Court noted that 
this examination was not provided at a time of flare-up of the 
Veteran's skin condition.  In addition, the Court noted that the 
Veteran reported to the examiner that she had been seen in the 
emergency room in the Naval hospital in Jacksonville the previous 
month for an allergic reaction that covered her whole body and 
required Benadryl, prednisone, Claritin and an EpiPen for 
treatment.  The examiner noted that records reflecting this 
treatment were not available; however, these records were 
included in the claims file.  In addition, subsequent to the 
April 2008 examination, the Veteran was seen in December 2008 for 
a refill on medications, when she reported that she had an eight 
year history of dermatographia, with multiple occurrences where 
more than 60 percent her body was covered with welts, that she 
carried an EpiPen at all times and took Benadryl and used 
cortisone cream daily.  Finally, the Court noted that lay 
evidence had been submitted by the Veteran and her husband, in 
which they contended that her condition affects her entire body 
and that she usually itches over 60 percent of her body 
uncontrollably.  The Court found that the Veteran should be 
afforded another VA dermatological examination, during a period 
of flare-up of her skin condition, in order for the examiner to 
assess the condition in its active phase and for the examiner to 
take into consideration the medical and lay evidence mentioned 
above, in determining the current nature and severity of her skin 
condition.

With regard to the Veteran's claim for an increased rating for 
her service-connected corn/callosity of the right little toe, the 
Court noted that the Board, in its February 2008 remand, found 
that the Veteran needed a new examination to determine the 
current nature and severity of her service-connected right toe 
disability, based in part upon the fact that she is now diagnosed 
with a hammer toe, which required surgery.  The Veteran was 
afforded a VA examination in April 2008; however the examiner did 
not assess the Veteran's hammertoe.  As such, a remand is 
required in order to provide the Veteran with a VA examination to 
assess the current nature and severity of her corn/callosity of 
the right little toe, taking into account any relationship to her 
hammertoe.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran to be afforded VA podiatry and 
dermatological examinations, by 
appropriate specialists, to determine the 
nature and extent of her service-connected 
dermatographism and corn/callosity of the 
right little toe.  The dermatological 
examination should be undertaken when 
the service-connected skin condition 
is most disabling (e.g. during flare-
ups).  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand, and treatment records 
must be made available to the examiner for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The podiatry examiner is to assess the 
nature and severity of the Veteran's 
corn/callosity of the right little toe in 
accordance with the latest AMIE worksheet 
for rating disorders of the feet.  The 
examiner must fully discuss whether the 
Veteran's service-connected corn/callosity 
of the right little toe is separate and 
distinct from her diagnosed hammer toe, 
whether these two disorders are related 
and, if so, how.   The examiner should 
describe any deformity, pain, calluses, or 
swelling.  The examiner should be provided 
with a copy of the rating criteria for 
disorders of the feet to assist in 
preparing a report addressing the nature 
and extent of the Veteran's service-
connected corn/callosity of the right 
little toe.  

The dermatological examiner is to assess 
the nature and severity of the Veteran's 
service-connected dermatographism in 
accordance with the latest AMIE worksheet 
for rating disorders of the skin.  The 
examiner should comment on the February 
2008 and December 2006 VA medical records, 
showing treatment for the Veteran's skin 
condition, and the lay statements 
submitted by the Veteran and her husband, 
in assessing the full extent of the 
Veteran's service-connected 
dermatographism.  The examiner should be 
provided with a copy of the rating 
criteria for disorders of the skin to 
assist in preparing a report addressing 
the nature and extent of the Veteran's 
service-connected dermatographism.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

2.  After completion of the above, the AOJ 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, she and her 
attorney should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action by the Veteran is required until she receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on her claims.  38 C.F.R. § 3.655 (2010).  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



